DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, as amended, recites “wherein the connection member has a curved plate shape that … is offset, in a thickness direction of the connection member, between a transmitting member side of the connection member and an input lever side of the connection member.” The connection member being offset in a thickness direction is not described in the specification in a way that enables one skilled in the art to make the invention. 

The drawings illustrate different offset portions of the connection member, in the thickness direction, so it remains unclear to what feature Applicant intends to refer in claim 1 and what constitutes infringement. As shown below, Fig. 3B illustrates two regions (indicated by arrows) that are offset, in the thickness direction, between the transmitting member side and the input lever side. Fig. 3B also illustrates the transmitting member side end and the input lever side end are offset such that the center of each side, in a thickness direction, are not in line with each other (indicated by dotted lines). What aspect of the connection member is offset? 


    PNG
    media_image1.png
    183
    536
    media_image1.png
    Greyscale

	Claims 2 and 7-9 depend from claim 1 and include every limitation of claim 1, including the subject matter which was not described in in the specification in such a way as to enable one skilled in the art to make and/or use the invention. 
Allowable Subject Matter
Claims 1-2 and 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Regarding the information disclosure statement (IDS) submitted on 17 September 2021, the information disclosure statement is being considered by the examiner. 

Applicant’s arguments with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 

Applicant’s arguments with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of the claims under 35 USC 112(b) have been withdrawn. 

Applicant’s arguments with respect to the rejections of the claims under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. The rejections under 35 USC 102 and 103 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675